United States Court of Appeals
                     For the First Circuit

No. 21-1068

                          ROBERT FRESE,

                      Plaintiff, Appellant,

                               v.

 JOHN M. FORMELLA, in his official capacity as Attorney General
                 of the State of New Hampshire,

                      Defendant, Appellee.


                          ERRATA SHEET


     The opinion of this Court, issued on November 8, 2022, is
amended as follows:

     On page 9, line 12, replace "Smith v. Goguen" with "Smith v.
Goguen."